OPINION ON REHEARING
                                                                            FILED
                                                                       Mar 04 2020, 9:56 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Margaret M. Christensen                                    GREGORY SMITH
Karl L. Mulvaney                                           Ann Marie Waldron
Dentons Bingham Greenebaum LLP                             Waldron Law, LLC
Indianapolis, Indiana                                      Indianapolis, Indiana
                                                           Michael E. Simmons
                                                           Hume Smith Geddes
                                                           Green & Simmons, LLP
                                                           Indianapolis, Indiana
                                                           Robert P. Thomas
                                                           Thomas Law Office
                                                           Indianapolis, Indiana
                                                           ATTORNEY FOR APPELLEE
                                                           NOLAN CLAYTON
                                                           William D. Beyers
                                                           Buchanan &
                                                           Bruggenschmidt, P.C.
                                                           Zionsville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Opinion on Rehearing 19A-PL-1094 | March 4, 2020                  Page 1 of 3
      Progressive Southeastern                                   March 4, 2020
      Insurance Co.,                                             Court of Appeals Case No.
      Appellant-Plaintiff,                                       19A-PL-1094
                                                                 Appeal from the Marion Superior
              v.                                                 Court
                                                                 The Honorable Timothy W.
      Gregory Smith and                                          Oakes, Judge
      Nolan Clayton,                                             Trial Court Cause No.
      Appellees-Defendants                                       49D02-1701-PL-2865

      and
      Erie Insurance Group, Brackett
      Restaurant Group, LLC, d/b/a
      Stacked Pickle, and Allstate
      Insurance Company
      Defendants



      Baker, Judge.


[1]   We grant the petition for rehearing filed by Gregory Smith for the limited

      purpose of correcting a factual error on page 7 of our opinion. We stated that

      “Progressive filed a motion to consolidate the appeals,” but, in fact, it was

      Smith who filed the motion to consolidate. Progressive S.E. Ins. Co. v. Smith, No.

      19A-PL-1094, slip op. p. 7 (Ind. Ct. App. Jan. 2, 2020).


[2]   As to the other issue raised by Smith in his petition for rehearing, we decline to

      grant his requested relief because his concern—that even if Progressive did not

      have a duty to defend Clayton, if it undertook his defense, it had a duty to do so




      Court of Appeals of Indiana | Opinion on Rehearing 19A-PL-1094 | March 4, 2020         Page 2 of 3
competently and in good faith—is addressed in footnote 7 of our original

opinion:


        The fact that Progressive did not have a duty to defend Clayton is
        not relevant to the questions at issue in the Malpractice or Bad
        Faith Actions related to the quality of the defense provided.


Id. at 10 n.7. Therefore, aside from the factual correction described above, we

deny the petition for rehearing.


Bailey, J., and Tavitas, J., concur.




Court of Appeals of Indiana | Opinion on Rehearing 19A-PL-1094 | March 4, 2020   Page 3 of 3